Citation Nr: 1106524	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  07-17 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a higher initial rating for the service-connected 
posttraumatic stress disorder (PTSD), rated as 10 percent 
disabling from August 31, 2004, and rated as 30 percent disabling 
from October 13, 2004.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from May 2005, September 2005 and March 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  In the May 2005 rating 
decision, the RO granted service connection for PTSD, with an 
initial 10 percent rating, effective from August 31, 2004, the 
date of receipt of claim.  Notice of the May 2005 rating decision 
was provided to the Veteran later that month.  The Veteran 
requested reconsideration of that decision in June 2005.  

In a September 2005 rating decision, the RO increased the 10 
percent rating for the service-connected PTSD to 30 percent, 
effective from October 18, 2004.  In November 2005, the Veteran 
requested reconsideration of that decision.  

In the March 2006 rating decision, the RO confirmed and continued 
the 30 percent rating assigned for the service-connected PTSD.  

In April 2006 the Veteran submitted a Notice of Disagreement 
(NOD) with the rating assigned for the service-connected PTSD.  
Because the NOD was received within the one-year appeal period 
following notice of the original May 2005 rating decision 
granting service connection, and because the Veteran has always 
disagreed with the rating assigned for the service-connected 
PTSD, this is considered an appeal from the initial rating 
assigned.  Moreover, as the increase from 10 percent to 30 
percent is not a complete grant of benefits, the issue remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

The Veteran's service-connected PTSD has, since service, been 
manifested by an overall disability picture that more nearly 
approximates that of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect, constant nightmares, disturbances of motivation 
and mood, increased anxiety, irritability, anger, and a 
difficulty in establishing and maintaining effective work and 
social relationships, resulting in an overall disability picture 
that more nearly approximates that of occupational and social 
impairment with reduced reliability and productivity.  

2.  Total occupational and social impairment is not shown; 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as 
obsessional rituals which interfere with routine activities, 
illogical speech, near-continuous panic or depression, impaired 
impulse control, spatial disorientation, neglect of personal 
appearance and hygiene with the inability to establish and 
maintain effective work and social relationships has not been 
demonstrated.  


CONCLUSION OF LAW

The criteria for the assignment of an initial 50 percent rating, 
but no higher, for the service-connected PTSD have been met 
during the entire appeal period.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130 including 
Diagnostic Code 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated in September 2004.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  With regard to the underlying service connection 
claim, the notification did not necessarily advise the Veteran of 
the laws regarding degrees of disability or effective dates for 
any grant of service connection in compliance with the holding in 
Dingess.  However, this defect results in harmless error because 
the underlying service connection claim was granted.  

With regard to the increased rating claim, here, the Veteran is 
challenging the initial ratings assigned following the grant of 
service connection for PTSD.  In cases where service connection 
has been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been fulfilled.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Nevertheless, the RO provided a subsequent notice letter with 
respect to advising the Veteran regarding the evidence necessary 
to substantiate his increased rating claim in June 2006.  This 
letter was sent to the Veteran in response to one of his requests 
for reconsideration of his claim for a higher rating for the 
service-connected PTSD.  The June 2006 letter specifically 
notified the Veteran regarding how VA assigns effective dates and 
disability ratings and also provided the rating criteria for 
rating mental disabilities as 50 percent disabling.  

Moreover, the notice provided to the Veteran over the course of 
the appeal provided all information necessary for a reasonable 
person to understand what evidence and/or information was 
necessary to substantiate his claims.  The Veteran has received 
all essential notice, has had a meaningful opportunity to 
participate in the development of his claims, and is not 
prejudiced by any technical notice deficiency along the way.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, and afforded the Veteran the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran has 
not contended otherwise.  In a statement received at the Board in 
March 2008, the Veteran specifically indicated that he had no 
further evidence to support his claim.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

II.  Increased Rating-PTSD

The veteran seeks a higher initial disability rating for the 
service-connected PTSD, rated as 10 percent disabling from August 
31, 2004 and rated as 30 percent disabling from October 18, 2004.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When there is a question as to which 
of two evaluations should be applied, the higher evaluation will 
be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

In cases such as this, where the Veteran appeals the initial 
rating assigned for a service-connected disability, consideration 
must be given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  It is also appropriate to 
consider whether separate ratings should be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD is rated pursuant to 38 
C.F.R. § 4.130, Diagnostic Code 9411.  A 10 percent evaluation is 
warranted when the symptoms exhibited include occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during period of significant stress, or; when the 
symptoms are controlled by continuous medication.  A 30 percent 
evaluation is warranted when the symptoms exhibited include 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).  

The next higher, 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  

A 70 percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  

Historically, service connection for PTSD was established 
pursuant to an May 2005 rating decision.  An initial 10 percent 
rating was assigned, effective from August 31, 2004.  The Veteran 
disagreed with the initial rating assigned.  In a September 2005 
rating decision, the RO increased the 10 percent rating to 30 
percent for the service-connected PTSD, but only from October 18, 
2004.  Because the Veteran disagreed with the initial rating 
assigned, and because his April 2006 NOD was received within one 
year of the May 2005 notice of the May 2005 rating decision, the 
entire period since the effective date of service connection is 
for consideration.  

VA outpatient therapy notes dating from August 2004 through 
November 2006, and VA psychiatric examinations in February 2006 
and April 2007 consistently note the same general manifestations 
associated with the Veteran's PTSD.  

The therapy notes reflect that the Veteran consistently reported 
nightmares and intrusive memories, physiological response to 
triggers, hypervigilance, mistrust, emotional numbing, and 
avoidance.  The therapy notes reflect that the Veteran had only 
recently begun therapy in July 2004, and that he had previously 
repressed his emotions.  He had intense nightmares and 
flashbacks.  His mood was consistently depressed, anxious and sad 
throughout the appeal period.  He had paranoid ideations because 
he could not trust people.  He had no suicidal ideation, no 
homicidal ideation, and his grooming and hygiene were always 
good.  The Veteran was divorced.  He was in a subsequent 
relationship with a significant other, but that was not ideal.  
They had lived together in the past, but by August 2004 they were 
living apart.  In August 2004, the diagnosis was PTSD with severe 
depression.  Global Assessment of Functioning (GAF) was 60 and 
the Veteran was placed on medication, to include Paxil and 
Restoril.  

Global Assessment of Functioning (GAF) scores ranged between 60 
and 65 during therapy sessions, although a score of 55 was noted 
in November 2004.  

By October 2004, the Veteran was taken off Paxil and was put on 
another medication.  At that time, his nightmares were continuing 
to be a major problem.  Paxil was resumed in November 2004.  
There was a loss of interest in things as well.

In a June 2005 statement, the Veteran also reported that he had 
panic attacks, memory loss, and suspiciousness that impaired his 
work efficiency.  

An associate of the Veteran's reported in a July 2005 statement 
that he noticed disposition changes and periods of depression and 
that the Veteran also complained of problems sleeping.  This 
impacted his work productivity.  

In November 2005, the Veteran asserted that he also had impaired 
judgment, forgot to complete tasks and had difficulty in 
establishing and maintaining effective work relationships.  

The VA examination reports of February 2006 and April 2007 reveal 
that the Veteran's symptoms worsened when he began seeking 
therapy in August 2004 because it brought back a lot of repressed 
memories that the Veteran had tried to forget.  As with the 
therapy notes, the examination reports also note that the Veteran 
was consistently well-groomed, polite, and oriented.  He did not 
show any signs of psychosis, but he was clearly edgy and nervous.  
He continued to report constant nightmares, depression, anxiety 
and survivor's guilt.  With the increase in nightmares, his sleep 
was more and more interrupted.  The examiners in February 2006 
and April 2007 diagnosed the Veteran with severe PTSD.  The 
Global Assessment of Functioning (GAF) score in February 2006 was 
55 and the GAF in April 2007 was 51.  The examiners noted that 
the Veteran's prominent PTSD symptoms were anxiety, frequent 
nightmares, panic attacks several times per week, numbness, 
hypervigilance and depression.  

At the February 2006 examination, the Veteran explained that his 
PTSD symptoms began affecting him at work because his functioning 
became poorer.  His promotions were passed, and he claimed he was 
on the verge of losing his job.  He reportedly stopped going to 
therapy because he felt that that was doing more harm than good.  
Medication at the time of the February 2006 examination included 
Temazepam 30-45 mg at bedtime and Clonazepam 0.5 mg three times 
daily, and Paxil 30 mg. a day to control anxiety, depression and 
nightmares.  Significantly, the February 2006 examiner noted that 
the Veteran was considered a serious, conscientious, hardworking 
and an honest and responsible man.  

At the April 2007, the Veteran reported that he was growing 
increasingly more socially withdrawn, and had become estranged 
from his daughter.  He also reported that although he had a few 
friends he spent his leisure time alone and avoided others due to 
his irritability.  The Veteran reported several "shouting 
matches" at work, although he was able to maintain employment.  
He also reported about five occasions outside work where he was 
angry and shouted.  The examiner noted that the Veteran's overall 
quality of life was moderately impaired.  The examiner described 
the Veteran's PTSD symptoms as moderate to severe.  The examiner 
noted that the Veteran had an inability to form close 
relationships

In a May 2007 statement, the Veteran reported that he had PTSD 
signs and symptoms that resulted in deficiencies in the areas of 
thinking, family relations, work, and mood.  
  
The above symptoms as shown during therapy sessions and described 
on examinations in February 2006 and April 2007 reveal that the 
Veteran's PTSD symptoms have been fairly consistent throughout 
the appeal period.  These symptoms more nearly approximate the 
criteria for the assignment of a 50 percent rating during the 
entire appeal period.  The Veteran has panic attacks more than 
once a week, he has disturbances of motivation and mood, as 
evidenced by the anxiety, depression and sadness noted on 
examination and during therapy.  The Veteran also has 
demonstrated difficulty with maintaining work and social 
relationships.  There is no doubt that he has been able to 
establish relationships as this is shown by his lengthy marriage 
of 20 years, but it is clear that he has trouble maintaining 
them, as is evidenced by his divorce, and his break-up with his 
significant other.  Also, the Veteran reported having several 
friends and submitted a lay statement from an associate with whom 
he had confided in, which shows that he does not have an 
inability to maintain all relationships.  In addition, the 
Veteran exhibits emotional numbing, irritability, anger, 
avoidance, hypervigilance, nightmares, flashbacks, intrusive 
memories, paranoid ideations and a loss of interest in things.  
He also reports memory loss, difficulty concentrating, and has 
experienced a functional decline at work.  For these reasons, the 
assignment of a 50 percent rating since the effective date of 
service connection is warranted.  

Although the most recent VA examination in April 2007 indicates 
an inability to establish and maintain close relationships, the 
Veteran has friends and has remained employed in the same job for 
many many years.  He has indicated recent outbursts at work and 
outside work, but he remains employed in a job, one that he has 
steadily held for many years.  The Veteran was always well-
groomed on examination and during therapy sessions, and was never 
suicidal or homicidal.  The Veteran has never presented with 
delusions or hallucinations.  Furthermore, the Veteran has never 
indicated obsessional rituals that interfere with routine 
activities.  No problems with his speech have been noted, nor is 
spatial disorientation shown.  He does report panic attacks 
several times a week and he is depressed, but his panic attacks 
occur several times a week are therefore are not near-continuous 
nor is his depression shown to affect his ability to function 
independently.  While he does report having yelled at work, his 
judgment and insight are intact, and he has not reported that his 
anger and irritability has resulted in a physical altercation.  

An associate of the Veteran provided a lay statement in July 2005 
noting that the Veteran's productivity at work had diminished in 
recent years, due to his PTSD, but there was no indication that 
he was unable to perform his work duties.  The Veteran was always 
cooperative on examination and during therapy sessions.  He had 
good eye contact and was properly groomed.  The Veteran was also 
always oriented to time, place and person with no thought or 
perceptual disturbances.  There is no indication that his 
behavior is grossly inappropriate or that he has memory loss for 
names of close relatives, his own occupation or his name.  There 
is also no indication that he is in persistent danger or hurting 
himself or others.  His symptoms may have declined in recent 
years, but they have not risen to a level that would warrant the 
assignment of a 70 percent or higher rating, as noted above.  

Although the Veteran's PTSD was described as "severe" on 
examination, Global Assessment of Functioning (GAF) scores ranged 
from 51 to 65 throughout the appeal period.  The therapy notes 
generally show a Global Assessment of Functioning (GAF) of around 
60, while the examination reports note GAFs of 51 and 55.  The 
Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. 
Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, a 
GAF score between 41 and 50 is indicative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g. no friends, unable to keep a job); a 
GAF score between 51 and 60 is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
coworkers); and a GAF between 61 and 70 is indicative of mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships. 

Based on the Veteran's Global Assessment of Functioning (GAF) 
scores, which predominantly range in the mid 50's and 60, as well 
as his VA examination findings and reported symptoms of 
nightmares, depression, lack of motivation, anxiety, avoidance, 
hypervigilance, anger outbursts, insomnia, and a high startle 
reaction, the assignment of a 50 percent rating for the service-
connected PTSD is appropriate for the entire appeal period.  

The Veteran does not exhibit symptoms that more nearly 
approximate the criteria for the assignment of the next higher, 
70 percent, rating.  The Veteran does not report nor does the 
evidence show symptoms such as obsessional rituals which 
interfere with routine activities, illogical speech, near-
continuous panic or depression affecting the ability to function 
independently, impaired impulse control, spatial disorientation, 
or neglect of personal appearance and hygiene.  Although the 
Veteran reports that he has experienced some anger outbursts, 
this alone is insufficient to warrant the assignment of a 70 
percent evaluation.  The Veteran does not report suicidal or 
homicidal ideation.  Moreover total occupational and social 
impairment is not demonstrated.  The Veteran's reported symptoms, 
which are found to be competent, credible and probative, and the 
severity of those symptoms and signs have been considered and are 
found to warrant a 50 percent evaluation but no higher.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated for 
each rating, in addition to permitting consideration of other 
symptoms, particular to each Veteran and disorder, and the effect 
of those symptoms on the Veteran's social and work situation).  
However, to the extent that the Veteran reported that he had 
impaired judgment and thinking, the Board finds that the medical 
assessments, which have found no impairment of judgment or 
thought processes after mental status examinations, are more 
probative as to whether such deficits are shown.  

There is no doubt that the Veteran's PTSD is distressing and 
chronic, but the totality of the evidence shows that the overall 
disability picture is one that results in no more than reduced 
reliability and productivity and difficulty in maintaining 
effective work and social relationships.  Thus, the 
symptomatology in this case paints an overall disability picture 
that is more nearly approximated by the assignment of a 50 
percent evaluation, but no higher for the service-connected PTSD.  
The criteria for the assignment of this 50 percent rating, but no 
higher, have been met during the entire appeal period, as there 
are no distinct time periods where the Veteran's symptoms warrant 
different ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Since the Veteran has been diagnosed as having 
psychiatric conditions in addition to the service-connected PTSD 
and the symptoms attributable to other psychiatric conditions 
have not been disassociated from his service-connected disorder, 
the Board has considered all psychiatric symptoms in reaching the 
above conclusion.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has 
also been considered.  See Thun v. Peake, 22 Vet. App. 111 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
However, there has been no showing that the service-connected 
PTSD has rendered impracticable the application of the regular 
schedular standards.  The regular schedular standards contemplate 
the symptomatology shown in this case as was shown above.  His 
signs and symptoms fit within the schedular criteria as was 
discussed above.  In essence, there is no evidence of an 
exceptional or unusual disability picture in this case which 
renders impracticable the application of the regular scheduler 
standards.  The assignment of a 50 percent disability evaluation 
contemplates that there is commensurate industrial impairment.  
As such, referral for consideration for an extraschedular 
evaluation is not warranted here.  See 38 C.F.R. § 3.321(b)(1); 
Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial rating of 50 percent, but no higher, for the service-
connected PTSD is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


